PER CURIAM.
This is a homestead law matter. The decision of the District Court of Appeal, Second District, 214 So.2d 639 (1968), adequately discloses the pertinent facts.
After hearing oral argument, and after considering the briefs and the record arising out of this cause, we have come to the conclusion that the District Court properly decided the case. The judgment of the District Court is, therefore, approved and the writ heretofore issued is hereby discharged. .
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and ADKINS, JJ., concur.
THORNAL, J., agrees to conclusion discharging writ.
BOYD, J., dissents.